In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00079-CR



       ELEAZAR PEREZ RAMIREZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F8627




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
          Eleazer Perez Ramirez was sentenced to ten years’ imprisonment following conviction by

a jury of sexual assault of a child. Ramirez appeals his conviction on the sole question of

“[w]hether the Court should reverse and remand due to testimony based on hearsay.” We affirm

the trial court’s judgment because we find that Ramirez failed to preserve this issue for our

review.

          Ramirez was indicted for intentionally or knowingly causing the penetration of the sexual

organ of S.P., a child. After requesting three extensions for filing the brief, Ramirez complains

only that Joanna Christian, a licensed professional counselor, “made several statements that are

hearsay and do not fit into any hearsay exception.”

          An elementary principle is that, “[a]s a prerequisite to presenting a complaint for

appellate review,” a party must have made a timely request, objection, or motion to the trial court

“with sufficient specificity to make the trial court aware of the complaint, unless the specific

grounds were apparent from the context.” TEX. R. APP. P. 33.1(a)(1)(A); see Rogers v State, 291
S.W.3d 148, 151 (Tex. App.—Texarkana 2009, pet. ref’d). “[A]ll existing authority holds the

admission of hearsay must be preserved with a timely and specific objection to the evidence.”

Moore v. State, 935 S.W.2d 124, 130 (Tex. Crim. App. 1996) (en banc); see Rodriguez v. State,

975 S.W.2d 667, 673 (Tex. App.—Texarkana 1998, pet. ref’d).

          The brief references volume three of the court reporter’s record, pages 139–53. Our

review of the record confirms that no hearsay objection was lodged at trial to Christian’s




                                                  2
testimony. Accordingly, Ramirez has failed to preserve his sole point of error for our review. It

is overruled.

       We affirm the trial court’s judgment.



                                                    Jack Carter
                                                    Justice

Date Submitted:       January 11, 2013
Date Decided:         January 17, 2013

Do Not Publish




                                               3